Exhibit 10.1

EXECUTION VERSION

INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE EXTENSION dated as of
December 30, 2013 (this “Amendment”), to the CREDIT AGREEMENT dated as of
January 31, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CROWN CASTLE INTERNATIONAL CORP., a
Delaware corporation (“Holdings”), CROWN CASTLE OPERATING COMPANY, a Delaware
corporation (the “Borrower”), the LENDERS and ISSUING BANKS party thereto, THE
ROYAL BANK OF SCOTLAND PLC, as Administrative Agent (the “Administrative
Agent”), and MORGAN STANLEY SENIOR FUNDING, INC., as Co-Documentation Agent.
Capitalized terms used in this Amendment but not otherwise defined have the
meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
hereby requests that (a) the Incremental Tranche B-2 Term Lenders (as defined
below) make Incremental Term Loans in the form of Tranche B Term Loans
(collectively, the “Incremental Tranche B-2 Term Loans”) on the Effective Date
(as defined below) in an aggregate principal amount of up to $500,000,000
subject to the terms and conditions set forth herein and in the Credit Agreement
and (b) the Incremental Tranche A Lenders (as defined below) make Incremental
Term Loans in the form of Tranche A Term Loans (collectively, the “Incremental
Tranche A Term Loans”) on the Effective Date in an aggregate principal amount of
up to $200,000,000 subject to the terms and conditions set forth herein and in
the Credit Agreement;

WHEREAS, (a) each Person party hereto whose name is set forth on Schedule 1(a)
hereto under the heading “Incremental Tranche B-2 Term Lenders” (each such
Person, an “Incremental Tranche B-2 Term Lender”) has agreed to make an
Incremental Tranche B-2 Term Loan to the Borrower in the amount set forth
opposite its name on such Schedule on the Effective Date subject to the terms
and conditions set forth herein and in the Credit Agreement and (b) each Person
party hereto whose name is set forth on Schedule 1(b) hereto under the heading
“Incremental Tranche A Term Lenders” (each such Person, an “Incremental Tranche
A Term Lender”) has agreed to make an Incremental Tranche A Term Loan to the
Borrower in the amount set forth opposite its name on such Schedule on the
Effective Date subject to the terms and conditions set forth herein and in the
Credit Agreement;

WHEREAS, the Borrower, in accordance with Section 2.22 of the Credit Agreement,
hereby requests that (a) the Revolving Maturity Date be extended to January 31,
2019 (subject to adjustment as set forth in the definition of “Revolving
Maturity Date” in Section 1.01 of the Credit Agreement (as amended hereby)) (the
“Extended Revolving Maturity Date”), (b) the Tranche A Term Maturity Date be
extended to January 31, 2019 (subject to adjustment as set forth in the
definition of “Tranche A Term



--------------------------------------------------------------------------------

Maturity Date” in Section 1.01 of the Credit Agreement (as amended hereby)) (the
“Extended Tranche A Term Maturity Date”) (the extensions referred to in clauses
(a) and (b) of this paragraph, the “Maturity Extensions”) and (c) the other
amendments reflected in this Amendment (including to the Applicable Rate) be
effected, in each case, as of the Effective Date;

WHEREAS, (a) each existing Revolving Commitment extended in accordance with the
terms of this Amendment will be an “Extended Revolving Commitment” (with each
existing Revolving Commitment not so extended, a “Non-Extended Revolving
Commitment”), (b) each existing Revolving Loan extended in accordance with the
terms of this Amendment will be an “Extended Revolving Loan” (with each existing
Revolving Loan not so extended, a “Non-Extended Revolving Loan”) and (c) each
existing Tranche A Term Loan extended in accordance with the terms of this
Amendment will be an “Extended Tranche A Term Loan” (with each existing Tranche
A Term Loan not so extended, a “Non-Extended Tranche A Term Loan”);

WHEREAS, each Person party hereto whose name is set forth on Schedule 2(a)
hereto under the heading “Extending Revolving Lenders” has consented to the
extension of the maturity date of all or a portion of its Revolving Commitments
and Revolving Loans to the Extended Revolving Maturity Date (each such
consenting Revolving Lender (with respect to the portion of its existing
Revolving Commitment and Revolving Loans that is so extended), an “Extending
Revolving Lender”; and each non-consenting Revolving Lender (including any
Revolving Lender that agrees to extend only a portion of its Revolving
Commitment and Revolving Loans, with respect to the portion that is not
extended), a “Non-Extending Revolving Lender”);

WHEREAS, each Person party hereto whose name is set forth on Schedule 2(b)
hereto under the heading “Extending Tranche A Term Lenders” has consented to the
extension of the maturity date of all or a portion of its Tranche A Term Loans
to the Extended Tranche A Term Maturity Date (each such consenting Tranche A
Term Lender (with respect to the portion of its existing Tranche A Term Loans
that is so extended), an “Extending Tranche A Term Lender”; and each
non-consenting Tranche A Term Lender (including any Tranche A Term Lender that
agrees to extend only a portion of its Tranche A Term Loans, with respect to the
portion that is not extended), a “Non-Extending Tranche A Term Lender”);

WHEREAS, each Person party hereto whose name is set forth on Schedule 3(a)
hereto under the heading “Replacement Revolving Lenders” (each such Person, a
“Replacement Revolving Lender”) has agreed to purchase Non-Extended Revolving
Commitments and Non-Extended Revolving Loans in the amount set forth opposite
its name on such Schedule (such Replacement Revolving Lender’s “Replacement
Revolving Commitment”) from the Non-Extending Revolving Lenders;

WHEREAS, each Person party hereto whose name is set forth on Schedule 3(b)
hereto under the heading “Replacement Tranche A Term Lenders” (each such Person,
a “Replacement Tranche A Term Lender”) has agreed to purchase Non-Extended
Tranche A Term Loans in the amount set forth opposite its name on such

 

2



--------------------------------------------------------------------------------

Schedule (such Replacement Tranche A Term Lender’s “Replacement Tranche A Term
Commitment”) from the Non-Extending Tranche A Term Lenders;

WHEREAS, the Borrower hereby notifies the Administrative Agent that, following
the consummation of the borrowings of the Incremental Tranche B-2 Term Loans and
the Incremental Tranche A Term Loans, the Maturity Extensions and the other
transactions contemplated herein, the Borrower will prepay outstanding Revolving
Loans in an aggregate principal amount equal to $700,000,000;

WHEREAS, this Amendment (a) is an Incremental Facility Amendment entered into
pursuant to Section 2.21 of the Credit Agreement to provide for the Incremental
Tranche B-2 Term Loans and the Incremental Tranche A Term Loans; (b) is a
Maturity Date Extension Request delivered to the Administrative Agent and the
Lenders pursuant to Section 2.22 of the Credit Agreement and an amendment to the
Credit Agreement, in accordance with Section 2.22(g) of the Credit Agreement, to
effect the Maturity Extensions; and (c) is a notice of optional prepayment
pursuant to Sections 2.11(a) and 2.11(f) of the Credit Agreement; and

WHEREAS, (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated, RBS Securities
Inc. and Morgan Stanley Senior Funding Inc. shall be joint lead arrangers and
joint bookrunners; (b) Merrill Lynch, Pierce, Fenner & Smith Incorporated shall
be the syndication agent; (c) Morgan Stanley Senior Funding Inc. shall be the
documentation agent; (d) Crédit Agricole Corporate and Investment Bank, SunTrust
Bank, Toronto Dominion (New York) LLC and RBC Capital Markets1 shall be joint
bookrunners and co-syndication agents; (e) J.P. Morgan Securities LLC, Barclays
Bank PLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Citibank, N.A. shall be
joint bookrunners and co-documentation agents; and (f) Compass Bank, Wells Fargo
Bank, N.A., Sumitomo Mitsui Banking Corporation and PNC Bank, National
Association shall be senior managing agents, in each case in connection with
this Amendment.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Construction. The rules of interpretation set forth in
Sections 1.02 and 1.03 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2. Incremental Tranche B-2 Term Loan.

(a) Schedule 1(a) hereto sets forth the portion of the Incremental Tranche B-2
Term Loans of each Incremental Tranche B-2 Term Lender as of the Effective Date

 

1 

RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its affiliates.

 

3



--------------------------------------------------------------------------------

(for each Incremental Tranche B-2 Term Lender, such Lender’s “Incremental
Tranche B-2 Term Commitment”). The obligation of each Incremental Tranche B-2
Term Lender to make an Incremental Tranche B-2 Term Loan shall be several and
not joint.

(b) On the Effective Date, after the conditions precedent set forth in
Section 10(a) hereof have been satisfied, the Borrower shall make an Incremental
Tranche B-2 Term Loan Borrowing in an aggregate principal amount, and of the
Type and for the Interest Period, specified in the Borrowing Request delivered
pursuant to Section 10(a)(iv) hereof, as required by and pursuant to the terms
of the Credit Agreement, and each Incremental Tranche B-2 Term Lender shall make
an Incremental Tranche B-2 Term Loan to the Borrower in an aggregate principal
amount equal to such Incremental Tranche B-2 Term Lender’s Incremental Tranche
B-2 Term Commitment.

(c) Notwithstanding anything in the Credit Agreement to the contrary, (i) the
initial Interest Period in respect of the Incremental Tranche B-2 Term Loans
shall commence on the Effective Date and shall end on December 31, 2013 (such
period, the “Initial Tranche B-2 Interest Period”), and (ii) the LIBO Rate
applicable for determining the rate of interest accruing on the Incremental
Tranche B-2 Term Loans for the Initial Tranche B-2 Interest Period shall be the
LIBO Rate applicable for determining the rate of interest accruing on the
Tranche B Term Loans and Incremental Tranche B Term Loans on the Effective Date,
which is a one-month LIBO Rate.

(d) Each Incremental Tranche B-2 Term Lender, by delivering its signature page
to this Amendment on the Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the Effective Date.

SECTION 3. Incremental Tranche A Term Loan.

(a) Schedule 1(b) hereto sets forth the portion of the Incremental Tranche A
Term Loans of each Incremental Tranche A Term Lender as of the Effective Date
(for each Incremental Tranche A Term Lender, such Lender’s “Incremental Tranche
A Term Commitment”). The obligation of each Incremental Tranche A Term Lender to
make an Incremental Tranche A Term Loan shall be several and not joint.

(b) On the Effective Date, after the conditions precedent set forth in
Section 10(a) hereof have been satisfied, the Borrower shall make an Incremental
Tranche A Term Loan Borrowing in an aggregate principal amount, and of the Type
and for the Interest Period, specified in the Borrowing Request delivered
pursuant to Section 10(a)(iv) hereof, as required by and pursuant to the terms
of the Credit Agreement, and each Incremental Tranche A Term Lender shall make
an Incremental Tranche A Term Loan to the Borrower in an aggregate principal
amount equal to such Incremental Tranche A Term Lender’s Incremental Tranche A
Term Commitment.

(c) Notwithstanding anything in the Credit Agreement to the contrary, (i) the
initial Interest Period in respect of the Incremental Tranche A Term Loans shall

 

4



--------------------------------------------------------------------------------

commence on the Effective Date and shall end on December 31, 2013 (such period,
the “Initial Tranche A Interest Period”), and (ii) the LIBO Rate applicable for
determining the rate of interest accruing on the Incremental Tranche A Term
Loans for the Initial Tranche A Interest Period shall be the LIBO Rate
applicable for determining the rate of interest accruing on the Tranche A Term
Loans on the Effective Date, which is a one-month LIBO Rate.

(d) Each Incremental Tranche A Term Lender, by delivering its signature page to
this Amendment on the Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the Effective Date.

SECTION 4. Maturity Date Extensions. Each of the following transactions will
occur on the Effective Date after the conditions precedent set forth in
Section 10(b) have been satisfied:

(a) Each Extending Revolving Lender agrees that all or a portion of its existing
Revolving Commitment and Revolving Loans in the principal amount set forth
opposite such Extending Revolving Lender’s name on Schedule 2(a) hereto will be
modified to become an Extended Revolving Commitment and Extended Revolving
Loans, respectively, of like amount (such amount, with respect to each Extending
Revolving Lender, such Lender’s “Extended Revolving Commitment Amount”). The
existing Revolving Commitments and Revolving Loans of each Non-Extending
Revolving Lender will remain outstanding as Non-Extended Revolving Commitments
and Non-Extended Revolving Loans, respectively. The initial Interest Period
applicable to each Non-Extended Revolving Loan and Extended Revolving Loan that
is a Eurodollar Loan will be the then-current Interest Period applicable to such
existing Revolving Loan from which it is converted with no conversion into a
different Interest Period, or payment or prepayment of such Loan being, deemed
to have occurred solely due to this Amendment or the transactions described
herein. Each existing Revolving Loan of an Extending Revolving Lender that is a
Eurodollar Loan or an ABR Loan will be converted into an Extended Revolving Loan
in the same proportion as the amount of such Lender’s Extended Revolving
Commitment Amount.

(b) Each Extending Tranche A Term Lender agrees that all or a portion of its
existing Tranche A Term Loans in the principal amount set forth opposite such
Extending Tranche A Term Lender’s name on Schedule 2(b) hereto will be modified
to become Extended Tranche A Term Loans of like amount (such amount, with
respect to each Extending Tranche A Term Lender, such Lender’s “Extended Tranche
A Term Commitment Amount”). The existing Tranche A Term Loans of each
Non-Extending Tranche A Term Lender will remain outstanding as Non-Extended
Tranche A Term Loans. The initial Interest Period applicable to each
Non-Extended Tranche A Term Loan and Extended Tranche A Term Loan that is a
Eurodollar Loan will be the then-current Interest Period applicable to such
existing Tranche A Term Loan from which it is converted with no conversion into
a different Interest Period, or payment or prepayment of such Loan being, deemed
to have occurred solely due to this Amendment or the

 

5



--------------------------------------------------------------------------------

transactions described herein. Each existing Tranche A Term Loan of an Extending
Tranche A Term Lender that is a Eurodollar Loan or an ABR Loan will be converted
into an Extended Tranche A Term Loan in the same proportion as the amount of
such Lender’s Extended Tranche A Term Commitment Amount.

(c) The parties hereto agree that the provisions of Section 2.22(d) of the
Credit Agreement will apply to the Commitments and the Loans, as extended
hereunder or as not extended, with (a) each Extending Revolving Lender,
Replacement Revolving Lender, Extending Tranche A Term Lender and Replacement
Tranche A Term Lender constituting a “Consenting Lender” thereunder (with
respect to the portion of its Commitments and Loans extended hereunder) and
(b) each Non-Extending Tranche A Lender and Non-Extending Revolving Lender
constituting a “Declining Lender” thereunder.

(d) Notwithstanding anything herein to the contrary (but subject to (i) the
understanding that the Tranche A Term Loans and the Incremental Tranche A Term
Loans constitute separate Classes of Term Loans, (ii) the provisions of this
Amendment (including the amendments set forth in Section 7 hereof) and (iii) the
express limitations on amendments, modifications and waivers to the Loan
Documents set forth in Section 9.02 of the Credit Agreement), the Tranche A Term
Loans and the Incremental Tranche A Term Loans shall be treated in the same
manner for all purposes under the Credit Agreement; provided, however, that
Section 2.12(c) of the Credit Agreement shall not apply to the Incremental
Tranche A Term Loans.

SECTION 5. Replacement Revolving Lenders. Each of the following transactions
will occur on the Effective Date immediately after giving effect to the
extension of the Revolving Maturity Date contemplated by Section 4(a) above:

(a) In accordance with Section 2.22(c) of the Credit Agreement, the Borrower is
deemed to have requested the replacement of each Non-Extending Revolving Lender
(for the avoidance of doubt, only in respect of that portion of such Lender’s
Non-Extended Revolving Commitment and Non-Extended Revolving Loans) with the
Replacement Revolving Lenders.

(b) Each Replacement Revolving Lender will pay to the Administrative Agent, for
the account of the Non-Extending Revolving Lenders, an amount equal to its pro
rata share (determined on the basis of the Replacement Revolving Commitment of
such Replacement Revolving Lenders relative to the aggregate Replacement
Revolving Commitments of all Replacement Revolving Lenders) of the aggregate
principal amount of the Non-Extended Revolving Loans as of the date hereof (plus
an amount equal to any accrued and unpaid interest, fees and other amounts
attributable to such portion of the Non-Extended Revolving Loans). The amounts
payable to the Administrative Agent pursuant to this Section 5(b) will
subsequently be paid to each Non-Extending Revolving Lender ratably with respect
to the outstanding principal amount of each such Non-Extending Revolving
Lender’s Non-Extended Revolving Loans. The Administrative Agent hereby consents
to each assignment and delegation of the Non-Extending

 

6



--------------------------------------------------------------------------------

Revolving Commitment and Non-Extended Revolving Loans pursuant to this
Section 5(b).

(c) The Borrower will pay to the Administrative Agent, in accordance with
Section 2.22(c) of the Credit Agreement, any assignment fee and other costs and
expenses required to be paid by the Borrower pursuant to such Section.

(d) The transactions described in this Section 5 will satisfy the requirements
of Sections 2.19(b) and 9.04 of the Credit Agreement in respect of the
assignment of the Non-Extended Revolving Commitments and Non-Extended Revolving
Loans, and this Amendment will be deemed to be an Assignment and Assumption with
respect to such assignments.

(e) Each Replacement Revolving Lender hereby consents to the extension of the
maturity date of the Revolving Commitments and Revolving Loans contemplated by
Section 5(a) hereof; accordingly, upon the consummation of the assignments
described in this Section 5, the Non-Extended Revolving Commitments and
Non-Extended Revolving Loans assumed by the Replacement Revolving Lenders will
thereafter constitute Extended Revolving Commitments and Extended Revolving
Loans, respectively.

SECTION 6. Replacement Tranche A Term Lenders. Each of the following
transactions will occur on the Effective Date immediately after giving effect to
the extension of the Tranche A Term Maturity Date contemplated by Section 4(b)
above:

(a) In accordance with Section 2.22(c) of the Credit Agreement, the Borrower is
deemed to have requested the replacement of each Non-Extending Tranche A Term
Lender (for the avoidance of doubt, only in respect of that portion of such
Lender’s Non-Extended Tranche A Term Loans) with the Replacement Tranche A Term
Lenders.

(b) Each Replacement Tranche A Term Lender will pay to the Administrative Agent,
for the account of the Non-Extending Tranche A Term Lenders, an amount equal to
its Replacement Tranche A Term Commitment (plus an amount equal to any accrued
and unpaid interest attributable to that portion of the Non-Extended Tranche A
Term Loans equal to such Replacement Tranche A Term Lender’s Replacement Tranche
A Term Commitment). The amounts payable to the Administrative Agent pursuant to
this Section 6(b) will subsequently be paid to each Non-Extending Tranche A Term
Lender ratably with respect to the outstanding principal amount of each such
Non-Extending Tranche A Term Lender’s Non-Extended Tranche A Term Loans. The
Administrative Agent hereby consents to each assignment and delegation of the
Non-Extending Tranche A Term Loans pursuant to this Section 6(b).

(c) The Borrower will pay to the Administrative Agent, in accordance with
Section 2.22(c) of the Credit Agreement, any assignment fee and other costs and
expenses required to be paid by the Borrower pursuant to such Section.

 

7



--------------------------------------------------------------------------------

(d) The transactions described in this Section 6 will satisfy the requirements
of Sections 2.19(b) and 9.04 of the Credit Agreement in respect of the
assignment of the Non-Extended Tranche A Term Loans, and this Amendment will be
deemed to be an Assignment and Assumption with respect to such assignments.

(e) Each Replacement Tranche A Term Lender hereby consents to the extension of
the maturity date of the Tranche A Term Loans contemplated by Section 4(b)
hereof; accordingly, upon the consummation of the assignments described in this
Section 6, the Non-Extended Tranche A Term Loans assumed by the Replacement
Tranche A Term Lenders will thereafter constitute Extended Tranche A Term Loans.

SECTION 7. Amendments to Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Restricted Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Incremental Amendment No. 3” means the Incremental Facility Amendment No. 3 and
Maturity Date Extension dated as of December 30, 2013, among Holdings, the
Borrower, the other Loan Parties and other parties party thereto, the
Administrative Agent and the Lenders party thereto.

“Incremental Amendment No. 3 Effective Date” means December 30, 2013.

“Incremental Tranche A Term Lender” means a Lender with an outstanding
Incremental Tranche A Term Loan.

“Incremental Tranche A Term Loan” means a loan made pursuant to Section 3 of
Incremental Amendment No. 3.

“Incremental Tranche A Term Maturity Date” means (a) at any time that the
aggregate outstanding principal amount of Tranche B Term Loans and Incremental
Tranche B Term Loans (in each case, the Maturity Date of which has not been
extended to a date that is on or after July 31, 2019), taken together, exceeds
$500,000,000, November 1, 2018, and (b) at any other time, January 31, 2019, in
each case as the same may be extended pursuant to Section 2.22.

“Incremental Tranche B-2 Term Lender” means a Lender with an outstanding
Incremental Tranche B-2 Term Loan.

“Incremental Tranche B-2 Term Loan” means a loan made pursuant to Section 2 of
Incremental Amendment No. 3.

 

8



--------------------------------------------------------------------------------

“Incremental Tranche B-2 Term Maturity Date” means January 31, 2021, as the same
may be extended pursuant to Section 2.22.

“Other Term Loans” has the meaning assigned to such term in Section 2.21(a).

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council.

“Term Loan Increase” has the meaning assigned to such term in Section 2.21(a).

(b) The definition of “Adjusted LIBO Rate” in Section 1.01 of the Credit
Agreement is hereby amended by (i) replacing the text “Tranche B Term Loans and
Incremental Tranche B Term Loans” in the last sentence of such definition with
the text “Tranche B Term Loans, Incremental Tranche B Term Loans and Incremental
Tranche B-2 Term Loans” and (ii) deleting the parenthetical “(rounded upwards,
if necessary, to the next 1/100 of 1%)” in the first sentence of such
definition.

(c) The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Tranche B Term Loans and
Incremental Tranche B Term Loans” in the last sentence of such definition with
the text “Tranche B Term Loans, Incremental Tranche B Term Loans and Incremental
Tranche B-2 Term Loans”.

(d) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the text “Tranche B Term Loan or Incremental
Tranche B Term Loan” in clause (a) of such definition with the text “Tranche B
Term Loan, Incremental Tranche B Term Loan or Incremental Tranche B-2 Term
Loan”.

(e) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is further amended by (i) replacing the text “Tranche A Term Loan” in clause
(b) of such definition with the text “Tranche A Term Loan, Incremental Tranche A
Term Loan” and (ii) replacing the pricing grid in clause (b) of such definition
with the following pricing grid:

 

9



--------------------------------------------------------------------------------

Total Net Leverage Ratio

  

ABR
Spread

   

Eurodollar
Spread

   

Commitment
Fee
Rate


  Category 1       

 

> 5.50:1.00

     1.25 %      2.25 %      0.25 %  Category 2        > 4.50:1.00 and
£ 5.50:1.00      1.00 %      2.00 %      0.25 %  Category 3       

 

> 3.50:1.00 and
£ 4.50:1.00

  

 

 

 

0.75

 

% 

 

 

 

 

1.75

 

% 

 

 

 

 

0.25

 

% 

Category 4      0.50 %      1.50 %      0.25 %  £ 3.50:1.00       

(f) The definition of the term “Change in Control” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence at the end of such
definition:

“For purposes of clarity, the merger of Holdings with and into an Affiliate in
connection with a REIT Conversion shall not result in a Change in Control, and
such Affiliate shall thereafter be deemed to be “Holdings” hereunder.”

(g) The definition of the term “Class” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Tranche A Term Loans, Incremental Tranche A Term Loans, Tranche B Term Loans,
Incremental Tranche B Term Loans, Incremental Tranche B-2 Term Loans, other
Incremental Term Loans or Swingline Loans, (b) any Commitment, refers to whether
such Commitment is a Revolving Commitment, Tranche A Term Commitment, Tranche B
Term Commitment or a Commitment in respect of any Incremental Term Loans and
(c) any Lender, refers to whether such Lender has a Loan or Commitment with
respect to a particular Class. Incremental Term Loans that have different terms
and conditions (together with the Commitments in respect thereof) shall be
construed to be in different Classes.

(h) The definition of “Interest Period” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

 

10



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect or such shorter period as
the Administrative Agent may agree to in its sole discretion; provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

(i) The definition of “LIBO Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR 01” screen displaying British
Bankers’ Association Interest Settlement Rates or any successor rate thereto (or
on any successor or substitute screen provided by Reuters, or any successor to
or substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits in an amount comparable to the
amount of such Eurodollar Borrowing and with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of an amount
comparable to the amount of such Eurodollar Borrowing and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

 

11



--------------------------------------------------------------------------------

(j) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“Maturity Date” means the Revolving Maturity Date, the Tranche A Term Maturity
Date, the Incremental Tranche A Term Maturity Date, the Tranche B Term Maturity
Date, the Incremental Tranche B Term Maturity Date, the Incremental Tranche B-2
Maturity Date or the maturity date with respect to any other Class of
Incremental Term Loans, as the context requires.

(k) The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B Term Loans, Incremental Tranche B Term Loans or Incremental
Tranche B-2 Term Loans concurrently with the incurrence by the Borrower of any
long-term bank debt financing or any other financing similar to the Tranche B
Term Loans, the Incremental Tranche B Term Loans or the Incremental Tranche B-2
Term Loans, as applicable, in each case having a lower all-in yield (including,
in addition to the applicable coupon, any interest rate “floors”, upfront or
similar fees and original issue discount payable to the holders of such
Indebtedness (in their capacities as such) with respect to such Indebtedness)
than the all-in yield applicable to the Tranche B Term Loans, the Incremental
Tranche B Term Loans or the Incremental Tranche B-2 Term Loans, as applicable
(including, in addition to the applicable coupon, any interest rate “floors”,
upfront or similar fees and original issue discount payable to the holders of
such Indebtedness (in their capacities as such) with respect to such
Indebtedness).

(l) The definition of “Revolving Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Revolving Maturity Date” means (a) at any time that the aggregate outstanding
principal amount of Tranche B Term Loans and Incremental Tranche B Term Loans
(in each case, the Maturity Date of which has not been extended to a date that
is on or after July 31, 2019), taken together, exceeds $500,000,000, November 1,
2018, and (b) at any other time, January 31, 2019, in each case as the same may
be extended pursuant to Section 2.22.

(m) The definition of “Tranche A Term Maturity Date” in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Tranche A Term Maturity Date” means (a) at any time that the aggregate
outstanding principal amount of Tranche B Term Loans and Incremental Tranche B
Term Loans (in each case, the Maturity Date of

 

12



--------------------------------------------------------------------------------

which has not been extended to a date that is on or after July 31, 2019), taken
together, exceeds $500,000,000, November 1, 2018, and (b) at any other time,
January 31, 2019, in each case as the same may be extended pursuant to
Section 2.22.

(n) The definition of “Weighted Average Yield” in Section 1.01 of the Credit
Agreement is hereby amended by replacing each occurrence of the text “Tranche B
Term Loans or Incremental Tranche B Term Loans” in such Section with the text
“Tranche B Term Loans, Incremental Tranche B Term Loans or Incremental Tranche
B-2 Term Loans, as applicable”.

(o) Section 2.07 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (a) of such Section:

Notwithstanding anything herein to the contrary, each Interest Election Request
delivered by the Borrower under this Section 2.07 with respect to the Tranche A
Term Borrowings shall apply ratably to the Incremental Tranche A Term Borrowings
(and vice versa).

(p) Section 2.10 of the Credit Agreement is hereby amended by amending and
restating paragraph (a) of such Section in its entirety to read as follows:

Subject to adjustment pursuant to Section 2.11(d), the Borrower shall repay
Tranche A Term Borrowings, if any, on the last day of each March, June,
September and December, beginning with the first such date after the Tranche A
Draw-Down Date, in an aggregate principal amount equal to (i) for each such date
occurring on or prior to the Incremental Amendment No. 3 Effective Date, 1.25%
of the aggregate principal amount of the Tranche A Term Borrowings outstanding
on the Tranche A Draw-Down Date, (ii) for each such date occurring after the
Incremental Amendment No. 3 Effective Date (beginning with March 31, 2014) but
on or prior to January 31, 2016, 0.625% of the aggregate principal amount of the
Tranche A Term Borrowings outstanding on the Incremental Amendment No. 3
Effective Date and (iii) for each such date occurring after January 31, 2016 but
prior to the Tranche A Term Maturity Date, 1.25% of the aggregate principal
amount of the Tranche A Term Borrowings outstanding on the Incremental Amendment
No. 3 Effective Date. Subject to adjustment pursuant to Section 2.11(d), the
Borrower shall repay Incremental Tranche A Term Borrowings, if any, on the last
day of each March, June, September and December, in an aggregate principal
amount equal to (i) for each such date occurring after the Incremental Amendment
No. 3 Effective Date (beginning with March 31, 2014) but on or prior to
January 31, 2016, 0.625% of the aggregate principal amount of the Incremental
Tranche A Term Borrowings outstanding on the Incremental Amendment No. 3
Effective Date and (ii) for each such date occurring after January 31, 2016 but
prior to the Incremental Tranche A Term Maturity Date, 1.25% of the aggregate

 

13



--------------------------------------------------------------------------------

principal amount of the Incremental Tranche A Term Borrowings outstanding on the
Incremental Amendment No. 3 Effective Date.

(q) Section 2.10 of the Credit Agreement is hereby further amended by adding the
following sentence at the end of (b) of such Section:

Subject to adjustment pursuant to Section 2.11(d), the Borrower shall repay
Incremental Tranche B-2 Term Borrowings on the last day of each March, June,
September and December, beginning with March 31, 2014, and ending with the last
such day to occur prior to the Incremental Tranche B-2 Term Maturity Date, in an
aggregate principal amount for each such date equal to 0.25% of the aggregate
principal amount of the Incremental Tranche B-2 Term Borrowings (for purposes of
clarity, without giving effect to any original issue discount on the funding
thereof) outstanding on the Incremental Amendment No. 3 Effective Date.

(r) Section 2.10 of the Credit Agreement is hereby further amended by amending
and restating paragraph (c) of such Section in its entirety to read as follows:

To the extent not previously paid, (i) all Tranche A Term Loans shall be due and
payable on the Tranche A Term Maturity Date, (ii) all Incremental Tranche A Term
Loans shall be due and payable on the Incremental Tranche A Term Maturity Date,
(iii) all Tranche B Term Loans shall be due and payable on the Tranche B Term
Maturity Date, (iv) all Incremental Tranche B Term Loans shall be due and
payable on the Incremental Tranche B Term Maturity Date and (v) all Incremental
Tranche B-2 Term Loans shall be due and payable on the Incremental Tranche B-2
Term Maturity Date.

(s) Section 2.11 of the Credit Agreement is hereby amended by replacing the
second and third sentences of paragraph (e) of such Section in their entirety
with the following sentences:

In the event of any mandatory prepayment of Term Borrowings made at a time when
Term Borrowings of more than one Class remain outstanding, the Borrower shall
select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated among Tranche A Term Borrowings, Incremental Tranche A
Term Borrowings, Tranche B Term Borrowings, Incremental Tranche B Term
Borrowings and Incremental Tranche B-2 Term Borrowings (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class (or, at any time that the
aggregate outstanding principal amount of Tranche B Term Loans and Incremental
Tranche B Term Loans (in each case, the Maturity Date of which has not been
extended to a date that is on or after July 31, 2019), taken together, exceeds
$500,000,000, at the option of the

 

14



--------------------------------------------------------------------------------

Borrower, first among the Tranche B Term Borrowings and Incremental Tranche B
Term Borrowings, in each case in respect of such Tranche B Term Loans and
Incremental Tranche B Term Loans the Maturity Date of which has not been so
extended, pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class (for purposes of this Section 2.11(e), treating
the non-extended Tranche B Term Loans and non-extended Incremental Tranche B
Term Loans as separate Classes from the extended Tranche B Term Loans and
extended Incremental Tranche B Term Loans, respectively), and second, among
Tranche A Term Borrowings, Incremental Tranche A Term Borrowings, Tranche B Term
Borrowings (in respect of the Tranche B Term Loans the Maturity Date of which
has been so extended), Incremental Tranche B Term Borrowings (in respect of the
Incremental Tranche B Term Loans the Maturity Date of which has been so
extended) and Incremental Tranche B-2 Term Borrowings (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class); provided that any Tranche
B Term Lender, Incremental Tranche B Term Lender or Incremental Tranche B-2 Term
Lender (and, to the extent provided in the Incremental Facility Amendment for
any Class of Incremental Term Loans, any Lender that holds Incremental Term
Loans of such Class) may elect, by notice to the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) at least one Business Day
prior to the required prepayment date, to decline all or any portion of any
prepayment of its Tranche B Term Loans, Incremental Tranche B Term Loans,
Incremental Tranche B-2 Term Loans or Incremental Term Loans of any such Class
pursuant to this Section 2.11 (other than an optional prepayment pursuant to
paragraph (a) of this Section 2.11, which may not be declined), in which case
the aggregate amount of the prepayment that would have been applied to prepay
Tranche B Term Loans, Incremental Tranche B Term Loans, Incremental Tranche B-2
Term Loans or Incremental Term Loans of any such Class but was so declined may
be retained by the Borrower (or, at any time that the aggregate outstanding
principal amount of Tranche B Term Loans and Incremental Tranche B Term Loans
(in each case, the Maturity Date of which has not been extended to a date that
is on or after July 31, 2019), taken together, exceeds $500,000,000, if the
Borrower has elected to apply the prepayment amount first, on a pro rata basis,
to the Tranche B Term Borrowings and Incremental Tranche B Term Borrowings in
respect of the Tranche B Term Loans and Incremental Tranche B Term Loans the
Maturity Date of which has not been so extended, then any such amount declined
by any Tranche B Term Lender or Incremental Tranche B Term Lender in respect of
such Borrowings shall first be applied to prepay the Tranche A Term Borrowings,
Incremental Tranche A Term Borrowings, Tranche B Term Borrowings (in respect of
the Tranche B Term Loans the Maturity Date of

 

15



--------------------------------------------------------------------------------

which has been so extended), Incremental Tranche B Term Borrowings (in respect
of the Incremental Tranche B Term Loans the Maturity Date of which has been so
extended), Incremental Tranche B-2 Term Borrowings and Borrowings in respect of
any applicable Class of Incremental Term Loans, in each case in accordance with
the foregoing provisions of this Section 2.11(c), with any amounts declined by
the Tranche B Term Lenders, Incremental Tranche B Term Lenders and Incremental
Tranche B-2 Term Lenders in respect of such Borrowings to be retained by the
Borrower). In the event of any optional prepayment of Tranche A Term Borrowings
or Incremental Tranche A Term Borrowings, the Borrower shall select Term
Borrowings to be prepaid so that the aggregate amount of such prepayment is
allocated among the Tranche A Term Borrowings and Incremental Tranche A Term
Borrowings pro rata based on the aggregate principal amount of outstanding
Borrowings of each such Class. In the event of any optional prepayment of
Tranche B Term Borrowings or Incremental Tranche B Term Borrowings, the Borrower
shall select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated among the Tranche B Term Borrowings and Incremental
Tranche B Term Borrowings pro rata based on the aggregate principal amount of
outstanding Borrowings of each such Class.

(t) Section 2.11 of the Credit Agreement is hereby amended by adding the
following new paragraph (j) to such Section in the appropriate alphabetical
order:

(j) All (i) prepayments of Incremental Tranche B-2 Term Loans effected on or
prior to the six-month anniversary of the Incremental Amendment No. 3 Effective
Date, in each case with the proceeds of a Repricing Transaction and
(ii) amendments, amendments and restatements or other modifications of this
Agreement effected on or prior to the six-month anniversary of the Incremental
Amendment No. 3 Effective Date, the effect of which is a Repricing Transaction,
in each case shall be accompanied by a fee payable to the Incremental Tranche
B-2 Term Lenders in an amount equal to 1.00% of the aggregate principal amount
of the Incremental Tranche B-2 Term Loans so prepaid, in the case of a
transaction described in clause (i) of this sentence, or 1.00% of the aggregate
principal amount of the Incremental Tranche B Term Loans or the Incremental
Tranche B-2 Term Loans affected by such amendment, amendment and restatement or
other modification, in the case of a transaction described in clause (ii) of
this sentence. Notwithstanding the foregoing, this paragraph shall not apply to
a refinancing of all the Loans outstanding under this Agreement in connection
with another transaction not permitted by this Agreement (as determined prior to
giving effect to any amendment or waiver of this Agreement being adopted in
connection with such transaction); provided that the primary purpose of such
transaction is not to effect a Repricing Transaction.

 

16



--------------------------------------------------------------------------------

(u) Section 2.21 of the Credit Agreement is hereby amended by amending and
restating paragraph (a) of such Section in its entirety to read as follows:

At any time and from time to time, subject to the terms and conditions set forth
herein, the Borrower may, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request to add (i) (x) one or more increases to any existing Tranche A Term
Loan, Tranche B Term Loan or Incremental Term Loan (each such increase, a “Term
Loan Increase”) or (y) one or more additional tranches of term loans in the form
of either a “Tranche A Term Loan” or a “Tranche B Term Loan” (“Other Term Loans”
and together with any Term Loan Increase, the “Incremental Term Loans”) or
(ii) solely during the Revolving Availability Period, one or more increases in
the aggregate amount of the Revolving Commitments (each such increase, a
“Revolving Commitment Increase” and, together with the Incremental Term Loans,
the “Incremental Extensions of Credit”); provided that at the time of each such
request and upon the effectiveness of each Incremental Facility Amendment,
(A) no Default has occurred and is continuing or shall result therefrom, (B) the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) at
and as of each such time, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects, as applicable) as of such earlier date, (C) the Borrower
shall be in compliance on a Pro Forma Basis after giving effect to the
incurrence or assumption of such Indebtedness (and the application of the
proceeds therefrom) with the covenants contained in Sections 6.11 and 6.12
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements are required to have been delivered
pursuant to Section 5.01(b) or 5.01(d) and (D) the Borrower shall have delivered
a certificate of a Responsible Officer to the effect set forth in clause
(C) above, together with reasonably detailed calculations demonstrating
compliance with clause (C) above (which calculations shall, if made as of the
last day of any fiscal quarter of the Borrower for which the Borrower has not
delivered to the Administrative Agent the financial statements and the
Compliance Certificate required to be delivered by Section 5.01(b) or 5.01(d)
and Section 5.01(e), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA and Consolidated Pro Forma Debt Service for
the relevant period). Notwithstanding anything to contrary herein, the aggregate
principal amount of the Incremental Extensions of Credit shall not exceed the
sum of (x) $500,000,000 and (y) an amount in excess thereof so long as the Total
Net Leverage Ratio, recomputed on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter of the Borrower for

 

17



--------------------------------------------------------------------------------

which financial statements are required to have been delivered pursuant to
Section 5.01(b) or 5.01(d), after giving effect to the applicable Incremental
Extension of Credit (and, if such Incremental Extension of Credit is in the form
of a Revolving Commitment Increase, assuming for purposes of this calculation
that such Revolving Commitment Increase is fully drawn as of the last day of
such fiscal quarter) and the application of the proceeds thereof, is not greater
than 5.00 to 1.00. Each Term Loan Increase, each tranche of Other Term Loans and
each Revolving Commitment Increase shall be in an integral multiple of
$1,000,000 and be in an aggregate principal amount that is not less than
$10,000,000; provided that such amount may be less than $10,000,000 if such
amount represents all the remaining availability under the aggregate principal
amount of Incremental Extensions of Credit set forth above.

(v) Section 2.21 of the Credit Agreement is hereby further amended by adding the
following sentences at the end of paragraph (b) of such Section:

For purposes of clause (A) of the proviso to this Section 2.21(b) in respect of
subsequent Classes of Incremental Term Loans, (x) the Tranche B Term Loans, the
Incremental Tranche B Term Loans and the Incremental Tranche B-2 Term Loans
shall be deemed to be in the same Class of Term Loans and (y) the Tranche A Term
Loans and the Incremental Tranche A Term Loans shall be deemed to be in the same
Class of Term Loans. Notwithstanding anything herein to the contrary, the terms
and provisions of any Term Loan Increase (other than arrangement, upfront,
amendment and other similar fees and original issue discount) shall be identical
to those of the applicable Class of Term Loans subject to such increase.

(w) Section 2.22 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

Notwithstanding anything herein to the contrary, any Maturity Date Extension
Request that is delivered by the Borrower hereunder in respect of the Tranche A
Term Borrowings shall apply ratably to the Incremental Tranche A Term Borrowings
(and vice versa).

(x) Section 2.23 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

For purposes of clarity, any prepayment of Tranche A Term Loans pursuant to this
Section 2.23 with the proceeds of Refinancing Term Loans shall be applied
ratably among the Tranche A Term Loans and the Incremental Tranche A Term Loans
(and vice versa).

(y) Section 3.08 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

18



--------------------------------------------------------------------------------

SECTION 3.08. Anti-Terrorism Laws. (a) None of Holdings, the Borrower or any
Restricted Subsidiary and, to the knowledge of Holdings or the Borrower, none of
their respective directors, officers, employees, agents, brokers or Affiliates
(i) has violated any Anti-Terrorism Laws, Anti-Corruption Laws or applicable
Sanctions in any material respect or (ii) has engaged in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of proceeds received from any category of prohibited offenses
designated by the Organization for Economic Co-operation and Development’s
Financial Action Task Force on Money Laundering.

(b) None of Holdings, the Borrower or any Restricted Subsidiary and, to the
knowledge of Holdings or the Borrower, none of their respective directors,
officers, employees, agents, brokers or Affiliates that is acting or benefiting
in any capacity in connection with the Loans or the Letters of Credit is a
Blocked Person.

(c) None of Holdings, the Borrower or any Restricted Subsidiary and, to the
knowledge of Holdings or the Borrower, none of their respective directors,
officers, employees, agents, brokers or Affiliates that is acting or benefiting
in any capacity in connection with the Loans or the Letters of Credit
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to any Anti-Terrorism Law or applicable
Sanctions or (iii) engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law,
Anti-Corruption Law or applicable Sanctions.

(d) The Borrower will not, and will not permit any Restricted Subsidiary to,
directly, or, to the knowledge of the Borrower, indirectly, use the proceeds of
the Loans or the Letters of Credit or otherwise make available such proceeds
(i) to any Person for the purpose of financing the activities of any Person
currently subject to Sanctions (including under any Anti-Terrorism Law) or
(ii) in violation of any Anti-Corruption Law or applicable Sanctions.

(z) Section 5.09 of the Credit Agreement is hereby amended by adding the
following sentence at the end of such Section:

“The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Restricted Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.”

 

19



--------------------------------------------------------------------------------

(aa) Section 5.10 of the Credit Agreement is hereby amended by amending and
restating the second to last sentence of such Section as follows:

“No part of the proceeds of any Loan will be used in violation of the
representations set forth in Sections 3.08 and 3.10.”

(bb) Section 6.08 of the Credit Agreement is hereby amended by deleting the word
“and” prior to clause (k) of such Section and adding the following new clause
(l) at the end of clause (k) that reads in its entirety as follows:

“and (l) management and other similar services and arrangements performed in the
ordinary course of business by Holdings, the Borrower or any Loan Party in favor
of any other Restricted Subsidiary”

(cc) Section 6.09 of the Credit Agreement is hereby amended by (i) replacing the
text “Restricted Subsidiary” in clause (a) of such Section with the text
“Subsidiary Loan Party”; (ii) replacing the “and” prior to clause (i)(I) of the
first proviso of such Section with a comma; and (iii) adding a new clause (i)(J)
at the end of the first proviso of such Section that reads in its entirety as
follows:

“and (J) restrictions and conditions in the form of customary separateness,
bankruptcy remoteness and similar provisions included in governing or other
documents related to entities structured as special purpose entities in
anticipation of financing arrangements, acquisition of assets or similar
transactions if the Borrower determines that any such restriction or condition
shall not materially affect the Borrower’s ability to pay interest or principal,
when due, on the Loans”

(dd) Section 9.01(a) of the Credit Agreement is hereby amended by amending and
restating clause (i) of such Section as follows:

“(i) if to Holdings or the Borrower, to it at 1220 Augusta Drive, Suite 600,
Houston, Texas 77057, Attention of Treasurer and General Counsel (Fax No.
(713) 570-3150);”

SECTION 8. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent and to each of the Lenders party hereto
that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

20



--------------------------------------------------------------------------------

(b) Each Loan Party has all requisite power and authority, and the legal right
(including necessary authorizations from the FCC and the FAA), to execute,
deliver and perform its obligations under this Amendment and each other
agreement or instrument contemplated hereby to which it is a party and to effect
the transactions contemplated hereunder.

(c) The execution, delivery and performance by each Loan Party of this
Amendment, the extensions of credit requested hereby and the use of proceeds
thereof (i) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect, (ii) will not violate
any Requirement of Law applicable to any Loan Party, (iii) will not violate or
result (alone or with notice or lapse of time or both) in a default under any
indenture, agreement or other instrument binding upon any Loan Party or their
respective assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by any Loan Party or give rise to a right
of, or result in, termination, cancelation or acceleration of any obligation
thereunder and (iv) will not result in the creation or imposition of any Lien on
any asset now owned or hereafter acquired by any Loan Party, except Liens
created under the Loan Documents.

(d) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Effective Date before and after giving effect to each of the
transactions contemplated by this Amendment, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty is true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(e) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

SECTION 9. Use of Proceeds; Waiver. (a) The proceeds of the Incremental Tranche
B-2 Term Loans and the Incremental Tranche A Term Loans shall be used by the
Borrower to make an optional prepayment of the Revolving Loans on the Effective
Date, immediately following the consummation of the transactions set forth in
Sections 4, 5 and 6 hereof, in an aggregate principal amount equal to
$700,000,000 (the “R/C Prepayment”).

(b) Each Lender party hereto hereby waives the advance notice requirement set
forth in Section 2.11(f) with respect to the R/C Prepayment.

SECTION 10. Effectiveness. (a) This Amendment (other than Sections 4, 5, 6, 7
(except those amendments contemplated by such Section 7 to the extent necessary
to incorporate the Incremental Tranche B-2 Term Loans and the Incremental
Tranche A Term Loans into the Credit Agreement) and 9(b) hereof) shall become
effective as of the date first above written (the “Effective Date”) when (i) the
Administrative Agent shall have received counterparts of this Amendment that,
when

 

21



--------------------------------------------------------------------------------

taken together, bear the signatures of Holdings, the Borrower, each of the other
Loan Parties and each of the Incremental Tranche B-2 Term Lenders and the
Incremental Tranche A Term Lenders, (ii) each of the conditions set forth in
subclauses (A) through (D) (inclusive) of the first proviso in Section 2.21(a)
of the Credit Agreement shall have been satisfied, (iii) each of the
representations and warranties set forth in Section 8 hereof shall be true and
correct, (iv) the Borrower shall have delivered a Borrowing Request with respect
to the Incremental Tranche B-2 Term Loans and the Incremental Tranche A Term
Loans, (v) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of this Amendment and the transactions contemplated hereby and
any other legal matters relating to such Loan Party, the Loan Documents or the
transactions contemplated hereby (including certified resolutions from the board
of directors (or equivalent governing body) of each Loan Party authorizing the
execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (vi) the
Administrative Agent shall have received a legal opinion reasonably satisfactory
to it from (x) Cravath, Swaine & Moore LLP, special New York counsel for the
Loan Parties and (y) local counsel in each jurisdiction where a Loan Party is
organized and the laws of which are not covered by the opinion referenced in
clause (x) of this paragraph and (vii) the Administrative Agent shall have
received payment of (x) all expenses required to be paid or reimbursed by
Holdings, the Borrower or any other Loan Party under or in connection with this
Amendment, including those expenses set forth in Section 14 hereof and (y) all
fees required to be paid by the Borrower pursuant to Section 15(a) hereof.

(b) Sections 4, 5, 6, 7(e) and 7(o) of this Amendment and those other amendments
contemplated by Section 7 to the extent necessary to incorporate the Maturity
Extensions into the Credit Agreement shall become effective as of the Effective
Date immediately after (i) the conditions precedent in Section 10(a) hereof
shall have been satisfied, (ii) the transactions contemplated by Sections 2 and
3 hereof shall have been consummated, (iii) the Administrative Agent shall have
received counterparts of this Amendment that, when taken together, bear the
signatures of each Extending Revolving Lender, each Replacement Revolving
Lender, each Extending Tranche A Term Lender, each Replacement Tranche A Term
Lender, the Swingline Lender and the Issuing Bank, (iv) the conditions set forth
in Section 2.22(e) of the Credit Agreement shall have been satisfied and (v) the
Administrative Agent shall have received payment of all fees required to be paid
by the Borrower pursuant to Sections 15(b), 15(c), 15(d) and 15(e) hereof.

(c) Section 9(b) and the remaining provisions of Section 7 of this Amendment
shall become effective as of the Effective Date immediately after (i) the
conditions precedent in Section 10(b) hereof shall have been satisfied, (ii) the
transactions contemplated by Sections 4, 5 and 6 hereof shall have been
consummated and (iii) the Administrative Agent shall have received counterparts
of this Amendment that, when taken together, bear the signatures of each
Extending Revolving Lender, each

 

22



--------------------------------------------------------------------------------

Replacement Revolving Lender, each Extending Tranche A Term Lender, each
Replacement Tranche A Term Lender and the Required Lenders.

(d) For the avoidance of doubt, each of the parties hereto hereby consents to
the amendments, waivers and other transactions set forth herein.

SECTION 11. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings, the
Borrower or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the Effective Date, any
reference in the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”,
the Incremental Tranche B-2 Term Lenders, the Incremental Tranche A Term Lenders
and the Replacement Tranche A Term Lenders shall constitute “Lenders” and “Term
Lenders”, the Replacement Revolving Lenders shall constitute “Lenders” and
“Revolving Lenders”, and the Incremental Tranche B-2 Term Loans and the
Incremental Tranche A Term Loans shall constitute “Loans” and “Term Loans”, in
each case for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 12. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 13. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing

 

23



--------------------------------------------------------------------------------

signed by Holdings, the Borrower, the Administrative Agent and the Lenders party
hereto.

SECTION 14. Expenses. Holdings and the Borrower agree to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment to the extent required under Section 9.03 of the Credit
Agreement.

SECTION 15. Upfront and Amendment Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of (x) each Incremental Tranche B-2 Term
Lender an upfront fee equal to 0.50% of the aggregate principal amount of the
Incremental Tranche B-2 Term Loan of such Incremental Tranche B-2 Term Lender
and (y) each Incremental Tranche A Term Lender an upfront fee equal to 0.25% of
the aggregate principal amount of the Incremental Tranche A Term Loan of such
Incremental Tranche A Term Lender, which fee will be paid on the Effective Date.

(b) The Borrower agrees to pay to the Administrative Agent for the account of
each Tranche A Term Lender that agrees to extend the maturity of its Tranche A
Term Loans as provided herein an amendment fee equal to 0.125% of the aggregate
principal amount of the Tranche A Term Loans of such Tranche A Term Lender so
extended, which fee will be paid on the Effective Date.

(c) The Borrower agrees to pay to the Administrative Agent for the account of
each Replacement Tranche A Term Lender an upfront fee equal to 0.25% of the
aggregate principal amount of the Tranche A Term Loans assumed by such
Replacement Tranche A Term Lender hereunder, which fee will be paid on the
Effective Date.

(d) The Borrower agrees to pay to the Administrative Agent for the account of
each Replacement Revolving Lender an upfront fee equal to 0.25% of the aggregate
amount of Revolving Commitments assumed by such Replacement Revolving Lender
hereunder, which fee will be paid on the Effective Date.

(e) The Borrower agrees to pay to the Administrative Agent for the account of
each Revolving Lender that agrees to extend the maturity of its Revolving
Commitment as provided herein an upfront fee equal to 0.125% of the aggregate
amount of the Revolving Commitments of such Revolving Lender so extended, which
fee will be paid on the Effective Date.

SECTION 16. Reaffirmation. Each of the Borrower and each other Loan Party hereby
(a) reaffirms its obligations under the Credit Agreement and each other Loan
Document to which it is a party, in each case as amended by this Amendment,
(b) reaffirms all Liens on the Collateral which have been granted by it in favor
of the Administrative Agent (for the benefit of the Secured Parties) pursuant to
the Loan Documents and (c) acknowledges and agrees that the grants of security
interests by and the guarantees of the Loan Parties contained in the Collateral
Agreement and the other Security Documents are, and shall remain, in full force
and effect immediately after giving effect to this Amendment.

 

24



--------------------------------------------------------------------------------

SECTION 17. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CROWN CASTLE INTERNATIONAL CORP.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE OPERATING COMPANY,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE OPERATING LLC,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CCGS HOLDINGS CORP.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 3 and Maturity Date Signature Page]



--------------------------------------------------------------------------------

GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE SOLUTIONS CORP.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer GLOBAL SIGNAL ACQUISITIONS III LLC,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer GLOBAL SIGNAL ACQUISITION IV LLC,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE TOWERS 06-2 LLC,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 3 and Maturity Date Signature Page]



--------------------------------------------------------------------------------

CROWN CASTLE NG NETWORKS INC.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE NG EAST INC.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE NG WEST INC.,   By      

/s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 3 and Maturity Date Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, individually and as Administrative Agent,
Issuing Bank and Swingline Lender,   By      

/s/ Matthew Pennachio

    Name:   Matthew Pennachio     Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

THE ROYAL BANK OF SCOTLAND PLC

By    

/s/ Matthew Pennachio

  Name:   Matthew Pennachio   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Bank of America, N.A.

By    

/s/ Jay D. Marquis

  Name:   Jay D. Marquis   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

MORGAN STANLEY SENIOR FUNDING, INC.

By    

/s/ Kelly Chin

  Name:   Kelly Chin   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

MORGAN STANLEY BANK, N.A.

By    

/s/ Sherrese Clarke

  Name:   Sherrese Clarke   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

SUNTRUST BANK

By    

/s/ Brian Guffin

  Name:   Brian Guffin   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Toronto Dominion (New York) LLC

By    

/s/ Masood Fikree

  Name:   Masood Fikree   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Barclays Bank PLC

By    

/s/ Noam Azachi

  Name:   Noam Azachi   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Credit Agricole Corporate and Investment Bank

By    

/s/ Amy Trapp

  Name:   Amy Trapp   Title:   Managing Director By  

/s/ Kestrina Budina

  Name:   Kestrina Budina   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

JPMORGAN CHASE BANK, N.A.

By    

/s/ Goh Siew Tan

  Name:   Goh Siew Tan   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Royal Bank of Canada

By    

/s/ Sheldon Pinto

  Name:   Sheldon Pinto   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

By    

/s/ O. Anderssen

  Name:   O. Anderssen   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

COMPASS BANK

By    

/s/ Alex Clary

  Name:   Alex Clary   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Wells Fargo Bank, N.A.

By    

/s/ William R. Eustis

  Name:   William R. Eustis   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Sumitomo Mitsui Banking Corporation

By    

/s/ David W. Kee

  Name:   David W. Kee   Title:   Managing Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

PNC BANK NATIONAL ASSOCIATION

By    

/s/ John Berry

  Name:   John Berry   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Citibank, N.A.

By    

/s/ Aqmar Munira Mohammad Musadek

  Name:   Aqmar Munira Mohammad Musadek   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

The Commonwealth of Pennsylvania – Treasury

By    

/s/ Jeanne Pattalino

  Name:   Jeanne Pattalino   Title:  

Fixed Income Investment Officer

Haverford Financial Services Inc.

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Dryden XVIII
Leveraged Loan 2007 Ltd.

By: Prudential Investment Management, Inc.,

as Collateral Manager

By    

/s/ Joseph Lemanowicz

  Name:   Joseph Lemanowicz   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Dryden XI –
Leveraged Loan CDO 2006

By: Prudential Investment Management, Inc.,

as Collateral Manager

By    

/s/ Joseph Lemanowicz

  Name:   Joseph Lemanowicz   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Eaton Vance CDO
VIII, Ltd. By: Eaton Vance Management

As Investment Advisor

By    

/s/ Michael B. Botthof

  Name:   Michael B. Botthof   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Eaton Vance CDO IX
Ltd. By: Eaton Vance Management

as Investment Advisor

By    

/s/ Michael B. Botthof

  Name:   Michael B. Botthof   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Eaton Vance CDO X
PLC By: Eaton Vance Management

As Investment Advisor

By      

/s/ Michael B. Botthof

  Name:   Michael B. Botthof   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: APIDOS CDO V

By: Its Investment Advisor CVC Credit Partners, LLC

By      

/s/ Oscar K. Anderson

  Name:   Oscar K. Anderson   Title:   MD/PM

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: APIDOS CINCO CDO

By: Its Investment Advisor CVC Credit Partners, LLC

By      

/s/ Oscar K. Anderson

  Name:   Oscar K. Anderson   Title:   MD/PM

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: One Wall Street
CLO II LTD

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Pacifica CDO VI
LTD

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Prospero CLO II
B.V.

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Veritas CLO II,
LTD

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Westwood CDO I LTD

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Westwood CDO II
LTD

By: Alcentra NY, LLC, as

investment advisor

By      

/s/ Edward Vietor

  Name:   Edward Vietor   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: BABSON CLO LTD.
2006-II

By: Babson Capital Management LLC as Collateral Manager

By      

/s/ Kelly Burton

  Name:   Kelly Burton   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: BABSON MID-MARKET
CLO LTD. 2007-II

By: Babson Capital Management LLC as Collateral Manager

By      

/s/ Kelly Burton

  Name:   Kelly Burton   Title:   Director

 

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: SAPPHIRE VALLEY
CDO I, LTD.

By: Babson Capital Management LLC as Collateral Manager

By      

/s/ Kelly Burton

  Name:   Kelly Burton   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: CLEAR LAKE CLO,
LTD.

By: Babson Capital Management LLC as Collateral Manager

By      

/s/ Kelly Burton

  Name:   Kelly Burton   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: DIAMOND LAKE CLO,
LTD.

By: Babson Capital Management LLC as Collateral Servicer

By      

/s/ Kelly Burton

  Name:   Kelly Burton   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: CANNINGTON FUNDING
LTD. By: Silvermine Capital Management LLC

As Investment Manager

By      

/s/ Aaron Meyer

  Name:   Aaron Meyer   Title:   Principal

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: COMSTOCK FUNDING
LTD. By: Silvermine Capital Management LLC

As Collateral Manager

By      

/s/ Aaron Meyer

  Name:   Aaron Meyer   Title:   Principal

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: GREENS CREEK
FUNDING LTD. By: Silvermine Capital Management LLC

As Investment Manager

By      

/s/ Aaron Meyer

  Name:   Aaron Meyer   Title:   Principal

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

RAYMOND JAMES BANK, N.A.

By      

/s/ Michael Pelletier

  Name:   Michael Pelletier   Title:   Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Bridgeport CLO
Ltd.

By: Deerfield Capital Management LLC, its Collateral Manager

By      

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Burr Ridge CLO
Plus Ltd. By: Deerfield Capital Management LLC, its

Collateral Manager

By    

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: CIFC Funding
2007-I, Ltd. By: CIFC Asset Management LLC, its Collateral

Manager

By    

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: CIFC Funding
2007-II, Ltd. By: CIFC Asset Management LLC, its Collateral

Manager

By    

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: CIFC Funding
2007-III, Ltd. By: CIFC Asset Management LLC, its Collateral

Manager

By    

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Cadence Bank, N.A.

By    

/s/ Bill Bobbora

  Name:   Bill Bobbora   Title:   Senior Vice President

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: RAMPART CLO 2006-1
LTD.

By: Apollo Debt Advisors LLC,
as its Collateral Manager

By    

/s/ Joe Moroney

  Name:   Joe Moroney   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Stone Tower CLO V
Ltd. By: Apollo Debt Advisors LLC,

As its Collateral Manager

By    

/s/ Joe Moroney

  Name:   Joe Moroney   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Fidelity
Securities Fund: Fidelity Series Real Estate

Income Fund

By    

/s/ Joseph Zambello

  Name:   Joseph Zambello   Title:   Deputy Treasurer

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Fidelity Salem
Street Trust: Fidelity Strategic Real

Return Fund

By    

/s/ Joseph Zambello

  Name:   Joseph Zambello   Title:   Deputy Treasurer

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Fidelity
Securities Fund: Fidelity Real Estate

Income Fund

By    

/s/ Joseph Zambello

  Name:   Joseph Zambello   Title:   Deputy Treasurer

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Fifth Third Bank

By    

/s/ Ben Brodsky

  Name:   Ben Brodsky   Title:   Officer

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Avery Street CLO, Ltd.

By    

/s/ Scott D’Orsi

  Name:   Scott D’Orsi   Title:   Portfolio Manager

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution:

Emerson Place CLO, Ltd.

By    

/s/ Scott D’Orsi

  Name:   Scott D’Orsi   Title:   Portfolio Manager

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Greywolf CLO I,
Ltd By: Greywolf Capital Management LP, its

Investment Manager

By    

/s/ William Troy

  Name:   William Troy   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: DUANE STREET CLO
II, LTD. By: Napier Park Global Capital, LLC,

As Collateral Manager

By    

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: DUANE STREET CLO
III, LTD. By: Napier Park Global Capital, LLC,

As Collateral Manager

By    

/s/ Melanie Hanlon

  Name:   Melanie Hanlon   Title:   Director

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Callidus Debt
Partners CLO Fund V, Ltd. By: GSO / Blackstone Debt Funds

Management LLC as Collateral Manager

By      

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: Prospect Park CDO
Ltd. By: Blackstone Debt Advisors L.P.

As Collateral Manager

By    

/s/ Dan Smith

  Name:   Dan Smith   Title:   Authorized Signatory

 

[Amendment Signature Page]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 3 AND MATURITY DATE
EXTENSION DATED AS OF DECEMBER 30, 2013, TO THE CREDIT AGREEMENT DATED AS OF
JANUARY 31, 2012 (AS AMENDED), AMONG CROWN CASTLE INTERNATIONAL CORP., CROWN
CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING BANKS PARTY THERETO, THE ROYAL
BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT, AND MORGAN STANLEY SENIOR
FUNDING, INC., AS CO-DOCUMENTATION AGENT Name of Institution: PPM GRAYHAWK CLO,
LTD

By: PPM America, Inc., as Collateral Manager

By    

/s/ Chris Kappas

  Chris Kappas   Managing Director

 

[Amendment Signature Page]